DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group III (claims 20-28) and the species of SM1 from Table IV with traverse in the reply filed on 04/22/2022 is acknowledged.  Applicants argue that restriction is improper because there is not search burden.  However, Applicants fail to explain why there is no search burden.  The Office believes there is a search burden at least because the different independently-claimed compositions have acquired a separate status in the art in view of their different classification; a separate status in the art due to their recognized divergent subject matter; require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and the prior art applicable to one invention would not likely be applicable to another invention.  See MPEP § 808.  Thus, the restrictions are FINAL.
Claims 1-19 and 29-41 are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Representative John Zimmer on 05/09/2022.
	Please amend the claims as follows (see underlining, 

1-19. (canceled).

	20. A support material for three-dimensional printing, the support material comprising:
		50-80 wt. % stearyl alcohol;
		5-50 wt. % hydrogenated rosin; and
		0.001-5 wt.% 2,5-thiophenediylbis(5-tert-butyl-1, 3-benzoxazole), based on the total weight of the

29-41. (canceled).

Reasons for Allowance
Claims 20-28 are allowed because the prior art fails to teach or suggest 3D printing build material comprising 50-80 wt. % stearyl alcohol and 5-50 wt. % hydrogentaed rosin.  The closest prior art teaches liquid comprising 54 parts n-Propyl alcohol, 0.03 parts UVITEXX/2,5-thiophenediylbis(5-tert-butyl-1, 3-benzoxazole), but only 1.7 parts rosin (US20050227024, para. 0302).  Other prior art teaches 3D build material with various components from the claimed invention, but fails to teach or suggest all components combined into a single composition in the claimed amounts (US 20100264369; US 20160176551; US 20190194422; US 20210299950; US 20210354370; US 20180291239).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 20-28 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743